DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
02.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Faustino Lichauco on December 30, 2021 (see the attached Interview Summary).  Claims 3, 4, 9, 13, and 14 have been amended to remove the markush limitation in order to make the claims clearer, and claim 24 has been amended to fix a dependency issue.
	The instant Claims have been amended as follows:

Claim 3 (Currently Amended) A computer-implemented method for enhancing a geolocation database, the method comprising:
	associating a user-initiated triggering event, detected by at least one sensor arranged within a transportation vehicle with respect to a user, with a representation of a geographical location in an entry of a geolocation database as a function of a sensed 
	determining a point of interest, the point of interest being from among multiple representations of points of interest stored in the geolocation database near the location based on the user-initiated triggering event;
	in response to the user-initiated triggering event, updating the geolocation database based on information related to the user-initiated triggering event at the entry of the geolocation database associated with the point of interest;
	detecting the user-initiated triggering event by the transportation vehicle by detecting  a user visit to the location; and
	in response to detecting the user-initiated triggering event by detecting the user visit to the location, detecting completion of the user visit and requesting user feedback about the point of interest after the user visit;
	wherein updating the geolocation database includes adding the user feedback to the entry.

Claim 4 (Currently Amended) A computer-implemented method for enhancing a geolocation database, the method comprising:
	associating a user-initiated triggering event, detected by at least one sensor arranged within a transportation vehicle with respect to a user, with a representation of a geographical location in an entry of a geolocation database as a function of a sensed 
	determining a point of interest, the point of interest being from among multiple representations of points of interest stored in the geolocation database near the location based on the user-initiated triggering event;
	in response to the user-initiated triggering event, updating the geolocation database based on information related to the user-initiated triggering event at the entry of the geolocation database associated with the point of interest;
	detecting the user-initiated triggering event by the transportation vehicle by detecting  a user gaze;
	correlating a direction of the user gaze with the point of interest near the location; and
	updating an entry of the geolocation database by adding an indication that the user viewed the point of interest.

Claim 9 (Currently Amended) A computer-implemented method for enhancing a geolocation database, the method comprising:
	associating a user-initiated triggering event, detected by at least one sensor arranged within a transportation vehicle with respect to a user, with a representation of a geographical location in an entry of a geolocation database as a function of a sensed position and orientation of the user within the transportation vehicle and a position and orientation of the transportation vehicle;

	in response to the user-initiated triggering event, updating the geolocation database based on information related to the user-initiated triggering event at the entry of the geolocation database associated with the point of interest;
	associating the user query with the point of interest;
	detecting the user-initiated triggering event by the transportation vehicle by detecting  a user query;
	associating the user query with the point of interest;
	associating a plurality of user-initiated triggering events, detected by a plurality of other transportation vehicles, with respective locations in a geolocation database; and
	recommending a route to the user,
	wherein updating the geolocation database includes updating real-time locations of objects associated with the plurality of other transportation vehicles, and
	wherein recommending the route to the user further includes querying the updated location database in real-time and determining velocities of objects associated with the plurality of other transportation vehicles reported in the geolocation database.

Claim 13 (Currently Amended) A system for enhancing a geolocation database, the system comprising:

	a processor; and
	a memory with instructions stored thereon such that, when the instructions are executed by the processor the processor:
	associates a user-initiated triggering event, detected by the least one sensor, with a representation of a geographical location in an entry of a geolocation database as a function of a sensed position and orientation of the user within the transportation vehicle and a position and orientation of the transportation vehicle;
	determines a point of interest, the point of interest being from among multiple representations of points of interest stored in the geolocation database near the location based on the user-initiated triggering event; and
	responsive to the user-initiated triggering event, updates the geolocation database based on information related to the user-initiated triggering event at the entry of the geolocation database associated with the point of interest, wherein the processor is further configured to:
	detect the user-initiated triggering event by the transportation vehicle by detecting  a user visit to the location, wherein the processor is further configured to:
	respond to detecting the user-initiated triggering event by detecting the user visit to the location, detect completion of the user visit and to request user feedback about the point of interest after the user visit;


Claim 14 (Currently Amended) A system for enhancing a geolocation database, the system comprising:
	at least one sensor arranged within a transportation vehicle with respect to a user of the transportation vehicle;
	a processor; and
	a memory with instructions stored thereon such that, when the instructions are executed by the processor the processor:
	associates a user-initiated triggering event, detected by the least one sensor, with a representation of a geographical location in an entry of a geolocation database as a function of a sensed position and orientation of the user within the transportation vehicle and a position and orientation of the transportation vehicle;
	determines a point of interest, the point of interest being from among multiple representations of points of interest stored in the geolocation database near the location based on the user-initiated triggering event; and
	in response to the user-initiated triggering event, updates the geolocation database based on information related to the user-initiated triggering event at the entry of the geolocation database associated with the point of interest, wherein the processor is further configured to:
 a user gaze;
	correlate a direction of the user gaze with the point of interest near the location; and
	update an entry of the geolocation database by adding an indication that the user viewed the point of interest.

Claim 24 (Currently Amended) The system of  claim 13, wherein the processor is further configured to recommend a route to the user using the updated location database.

Reasons For Allowance
03.	Claims 3 – 10, and 13 – 24 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific enhancing of a geolocation database taught by the Applicant.  The Examiner finds no single prior art reference teaching of using a sensor in a vehicle to detect a user-initiated triggering event, which determines a position and orientation of the user, whereby the user-initiated triggering event is used to update a geolocation database based on a point of interest, wherein the user-initiated triggering is based on the user’s gaze or the user visiting the location, as recited in independent claims 3, 4, 9, 13, 14, and 19.  A 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
04.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

December 30, 2021